F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            AUG 6 2002
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 FRED RAYMOND WALLACE and
 MARILYN JOYCE WALLACE,
              Plaintiffs - Appellants,                   No. 02-8032
 v.                                                ( D.C. No. 01-CV-180-J)
 UNITED STATES OF AMERICA,                              (D. Wyoming)
              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      The underlying action from which this appeal stems was filed in state court

framed as a quiet title action attacking a lien filed by the Internal Revenue

Service. Notwithstanding Plaintiffs’ objections, it was properly removed to


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
federal court pursuant to 28 U.S.C. § 1442 because it was against federal officers

or agencies.

      After reviewing Plaintiffs’ many pleadings and claims, the trial court

properly determined that the case was simply an attempt to challenge the validity

of federal tax assessments and resulting liens. The trial court properly concluded

that Plaintiffs had not satisfied the necessary prerequisites to qualify for the

limited waiver of federal sovereign immunity provided for in tax refund cases by

28 U.S.C. § 1346(a)(1). The trial court was also correct in concluding that

Plaintiffs could not rely on 26 U.S.C. § 7433(a) because they failed to allege

exhaustion of administrative remedies. Likewise, it properly held that 28 U.S.C.

§ 2410 does not permit a taxpayer to collaterally attack the merits of a tax

assessment. The trial court’s final obviously correct blow to Plaintiffs’ action

was its holding that the case should be dismissed for lack of subject matter

jurisdiction because the Anti-Injunction Act, 26 U.S.C. § 7421, bars injunctive

relief as to the collection activities of the Internal Revenue Service.

      The claims on appeal are various ways of raising the same claims.

Therefore, after full review, we conclude that the trial court’s order dismissing

the complaint for lack of jurisdiction and its denial of a variety of post-judgment




                                          -2-
motions are correct. Plaintiffs-Appellants’ Conditional Petition for Declaratory

Relief is denied. The trial court’s judgment of dismissal is AFFIRMED.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-